DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1 – 17 and 10 – 21 in the reply filed on February 01, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick, US 2021/0123143.
Regarding Claim 1, Fenwick teaches a method of forming a material film, the method comprising: 
supplying a first precursor comprising a first central element (Hf) and a first ligand having a first size (paragraph 93) onto a structure and forming a first chemisorbed layer of the first precursor on the structure; 
supplying a second precursor comprising a second central element (Al) and a second ligand having a second size (paragraph 94, TMA) onto a resultant structure in which the first chemisorbed layer is formed, and forming a second chemisorbed layer of the second precursor on the structure, wherein the second size (trimethyl) is less than the first size (such as TDMA in paragraphs 93 and 94); and 
forming a material film (HfxAlyOz, paragraph 63) comprising the first central element and the second central element by supplying a reactive gas (paragraph 95) to the first chemisorbed layer and the second chemisorbed layer with references to Figs. 2A – 2C in paragraphs 59 – 68 and 93 – 95.  
Fenwick fails to teach (1) the deposition and film formation on a structure that is a lower structure and (2) the reactive gas removes the first ligand and the second ligand from the structure.
Regarding element (1), Fenwick teaches an ALD deposition process for high aspect ratio features on the surface of an article in paragraphs 5 – 8.  Therefore, it 
 Regarding element (2), Fenwick teaches forming HfAl oxide starting from organometallic precursors with ligands by reacting them with oxidants that ultimately forms the oxide coating on the article and therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Fenwick’s method teaches that the reactive gas removes the first ligand and the second ligand from the structure.
Regarding Claim 2, Fenwick teaches each of the first central element (Hf) and the second central element (Al) is a metal in paragraph 63.
Regarding Claim 3, Fenwick teaches a first molecular weight of the first precursor is greater than a second molecular weight of the second precursor in paragraphs 93 and 94 (atomic weight of Hf is much higher than that of Al).
Regarding Claim 4, Fenwick teaches the first ligand comprises an aromatic functional group, an alkoxy functional group, a thiol functional group, or a -Si-(CH2)-Si- group, wherein n is an integer ranging from 1 to 5 in paragraph 94.
Regarding Claim 5, Fenwick teaches the reactive gas comprises an oxidizing gas in paragraph 95.  
Regarding Claim 7, Fenwick fails to teach the material film is part of an integrated circuit (IC) device, and the method is a method of forming the IC device, the IC device including a lower structure having a step structure defining a trench, wherein the material film is formed inside the trench, and wherein the forming of the material film comprises performing an atomic layer deposition (ALD) cycle at least once.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that Fenwick teaches an IC device including a lower structure having a step structure defining a trench, wherein the material film is formed inside the trench (high aspect ratio features) and wherein the forming of the material film comprises performing an atomic layer deposition (ALD) cycle at least once.  
Regarding Claim 8, Fenwick teaches all the features as was described earlier in rejecting Claim 1.  Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Fenwick teaches a third process of forming an atomic-level material film comprising the first central element and the second central element inside the trench (high aspect ratio features) by supplying a reactive gas (paragraph 95) to the first chemisorbed layer and the second chemisorbed layer.  
Claims 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick, US 2021/0123143 in view of Jia, US 2020/039521.
Regarding Claim 6, Fenwick fails to teach further comprising treating the material film using hydrogen plasma.  
Jia teaches an ALD process of depositing an oxygen containing film in which the deposited film is treated with a post deposition hydrogen plasma treatment in paragraphs 40 – 48 for the benefit of improving the conformality of the deposited film in paragraphs 43 – 45.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Fenwick and treat the material film using hydrogen plasma for the benefit of improving the conformality of the deposited film as taught by Jia in paragraphs 43 – 45.
Regarding Claims 9 and 10, Jia teaches the ALD cycle further comprises a fourth process of treating the atomic-level material film using hydrogen plasma after the third process is performed and wherein the forming of the material film further comprises treating the atomic-level material film using hydrogen plasma after the ALD cycle is performed plural times in paragraphs 45 – 51.  
Allowable Subject Matter
Claims 15 – 17 and 19 – 21 are allowed.
Claims 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 7, 2022